Citation Nr: 0000184	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
1986.  

Service medical records show a diagnosis of adjustment 
disorder with explosive features in February 1986.  Service 
medical records are negative as to any diagnosis of a chronic 
psychiatric disorder during service.  

In June 1989, the veteran filed his original claim for 
service connection for schizoaffective illness indicating 
treatment in service, but with a definitive diagnosis not 
made until May 1988.  A rating action in February 1990 denied 
service connection for schizoaffective disorder.  The veteran 
was advised of the denial in March 1990, but he did not 
appeal and that decision became final.  

The veteran attempted to reopen his claim for service 
connection in 1994.  He also raised the issue of clear and 
unmistakable error (CUE) in the February 1990 rating action's 
denial of service connection for a schizoaffective disorder.  
These issues were developed for appellate review and in a 
decision of February 1997, the Board found that new and 
material evidence to reopen the claim for service connection 
for schizoaffective disorder had not been submitted and that 
there was no CUE in the February 1990 rating action denying 
service connection for a schizoaffective disorder  

In May 1997, the veteran again attempted to reopen his claim 
for service connection for schizoaffective disorder with 
submission of a medical opinion from his treating 
psychiatrist.  A rating action in April 1995 found that new 
and material evidence had not been submitted.  The veteran 
disagreed and the current appeal ensued.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder was last denied by the Board in 
a decision in February 1997.  

2.  The evidence pertaining to an acquired psychiatric 
disorder, which has been presented since February 1997, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; the new evidence includes a 
psychiatrist's opinion relating the veteran's current 
acquired psychiatric disorder to service.  


CONCLUSIONS OF LAW

1.  The February 1997 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Additional evidence presented since February 1997 is new 
and material, and the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for a 
psychiatric disorder.  He argues that he developed a nervous 
disorder in service, and that while this disorder had its 
inception during service, it was not definitively diagnosed 
until after his release from service.  

Factual Background.  The veteran's claim for service 
connection for an acquired psychiatric disorder, 
schizoaffective disorder, was originally denied by final 
rating action in February 1990.  The veteran's previous 
attempt to reopen this claim was denied by Board decision in 
February 1997.  

The evidence which was of record at the time of the Board's 
1997 decision included the veteran's service medical records.  
Records that did not contain any references to a chronic 
psychiatric disorder, although an adjustment disorder was 
identified during service.  Post service medical records 
reveal that the first showing of a chronic psychiatric 
disorder was not until 1988, more than one year after the 
veteran's discharge from service.  The psychiatric disorder 
identified in 1988 was not shown to be related to service.  
Based on the evidentiary record, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a schizoaffective 
disorder.  

In May 1997, the veteran again attempted to reopen his claim 
for service connection for schizoaffective disorder.  In 
support of his claim to reopen he submitted an April 1997 
medical opinion from his treating psychiatrist, Dr. Mark A. 
Burns, who noted that he had reviewed service medical records 
as well as post-service medical records.  Based upon his 
review of these records, as well as his care of the veteran 
for a number of years, Dr. Burns offered his opinion that the 
veteran's psychiatric symptomatology in service was a 
prodromal sign of the veteran's current schizoaffective 
disorder.

The veteran's attempt to reopen his claim was denied by 
rating action in December 1997 based, in part, on a finding 
that there was no reasonable possibility that the outcome of 
the claim on the merits would be changed by the evidence 
submitted.  

Laws and Regulations.  Generally, service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1131.  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, unless new and 
material evidence is presented or secured.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. 20.1100 (1999).  In 
order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  "New and material evidence" means 
evidence not previously submitted to the agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.

When determining whether new and material evidence has been 
presented to reopen a claim, VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the appellant's claim is the Board's February 1997 
decision.

In determining whether evidence is "new and material" the 
Board must consider whether the additional evidence is "new," 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  The Board must also 
consider whether the additional evidence is it probative of 
the issue at hand.

A third consideration, that is, whether the additional 
evidence presents a reasonable possibility of changing the 
outcome of the claim on the merits, has been invalidated, and 
cannot, therefore, be applied in the present case.  See Hodge 
v. West, 155 F. 3d 1356 (Fed Cir 1998).  The U.S. Court of 
Appeals for Veterans Claims has concluded that Hodge provides 
for a reopening standard which call for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Fossie v. West, 12 Vet. App. 1 (1998).

Analysis.  As noted above, the criteria for determining 
whether new and material evidence has been submitted was 
changed by Hodge.  However, the 1997 determination made by 
the RO in the present case was based on the law as it existed 
prior to Hodge.  The RO's determination was based, in part, 
on the standard that there was no reasonable possibility that 
the outcome of the claim on the merits would be changed by 
the evidence submitted, rather than the less stringent 
standard that the evidence submitted is so significant that 
it must be considered to fairly decide the merits of the 
claim.  

In this case, the additional evidence presented since 
February 1997 includes the veteran's reiteration of his 
previously considered contentions concerning the nature of 
his psychiatric problems during service and their 
relationship to his current schizoaffective disorder.  These 
contentions were considered previously by the Board.  
However, the additional evidence also includes an opinion 
from the veteran's treating psychiatrist to the effect that 
the veteran's psychiatric symptoms in service represented the 
prodromal stage of the veteran's current schizoaffective 
disorder.  Significantly, this opinion was based in part upon 
review of the service medical records.

The Board finds that the submissions from the psychiatrist, 
particularly his opinion of April 1997, provide support for 
the claim for service connection for a schizoaffective 
disorder.  This material bears directly and substantially on 
the specific matter at issue.  Further, the evidence 
presented is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 and Hodge.  Accordingly, the Board concludes that the 
additional evidence presented since the Board's February 1997 
decision is new and material, and the claim for service 
connection for a schizoaffective disorder has been reopened.  
The Board also finds that the claim is well grounded, 
particularly in view of the opinion from the treating 
psychiatrist relating the onset of the veteran's current 
schizoaffective disorder to his psychiatric symptomatology in 
service.  


ORDER

The claim for service connection for a schizoaffective 
disorder is reopened and is well grounded.  To this extent 
only, the appeal as to this issue is granted.


REMAND

VA has a duty to assist an appellant with a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991).  The current record 
contains psychiatric treatment records from 1992 to October 
1997 previously furnished by Dr. Burns.  The doctor's post 
1997 treatment records may also be relevant to the veteran's 
reopened claim for service connection for a schizoaffective 
disorder and the RO should attempt to obtain such records 
with the assistance of the veteran.  The current record also 
raises a medical question concerning the nature of any 
relationship between the veteran's service symptomatology and 
his schizoaffective disorder.  A question that needs further 
consideration.  Accordingly, the case is being remanded for 
the following development:

1.  The veteran should be asked to 
identify any psychiatric treatment he 
received from Dr. Burns or any other 
provider since October 1997.  He should 
also be asked to provide the appropriate 
release forms for any treatment 
identified so that the records may be 
obtained and added to the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, along with any additional 
development deemed necessary by the RO, 
the veteran's claims folder should be 
furnished to an appropriate specialist 
and the specialist should be requested to 
review the record and furnish an opinion 
as to the relationship, if any, between 
the veteran's service symptomatology and 
his schizoaffective disorder or any other 
psychiatric disorder currently found 
present by the reviewer.  The reviewer 
should offer an opinion as to the degree 
of probability that any psychiatric 
disorder currently present is related to 
the veteran's period of service.  If the 
reviewer feels that additional examina-
tion or testing is needed prior to 
rendering the requested opinion, then 
such should be scheduled and conducted.  

3.  Thereafter, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review and 
adjudicate the veteran's claim for 
service connection for schizoaffective 
disorder in light of the entire record to 
include any evidence added to the record 
as a result of this remand.

If the RO's decision is adverse to the veteran, then the 
veteran and his representative should be furnished a 
supplemental statement of the case covering the new evidence 
and given an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 


